Citation Nr: 1702068	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10% for service-connected eosinophilic esophagitis prior to February 27, 2015.

2.  Entitlement to an evaluation in excess of 30% for service-connected eosinophilic esophagitis on or after February 27, 2015.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION
The Veteran served on active duty in the U.S. Navy from February 2000 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

During the pendency of the appeal, in a March 2015 rating decision, the RO increased the evaluation for the Veteran's service-connected eosinophilic esophagitis to 30 percent effective from February 27, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board notes that in December 2016 the Veteran filed a separate claim for entitlement to service connection for laryngitis; however, as discussed in greater detail below, the diagnosis of laryngitis indicates a possible worsening of the Veteran's service-connected eosinophilic esophagitis.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was last afforded a VA examination for her service-connected eosinophilic esophagitis in February 2015.  The Board finds that the record indicates a possible worsening of her condition since that examination, such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  In that regard, the Veteran's doctor recently informed her that she should consider a Bravo pH probe and an esophageal manometry.  See December 2016 VA treatment record.  Further, the Veteran was diagnosed with chronic laryngitis in addition to her eosinophilic esophagitis.  Id.  The doctor assessed the Veteran with "chronic laryngitis 2/2 esophageal pathology."  Id.  Thus, it appears as if the chronic laryngitis may be related to the Veteran's eosinophilic esophagitis.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her eosinophilic esophagitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected eosinophilic esophagitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected eosinophilic esophagitis.

The examiner should report all signs and symptoms necessary for rating the Veteran's eosinophilic esophagitis under the appropriate analogous rating criteria. 

In particular, the examiner should indicate the presence of pain, vomiting, weight loss, hematemesis, melena, epigastric distress, dysphagia, pyrosis and regurgitation, arm/shoulder pain, or nausea.  Further, the examiner should provide a characterization of the Veteran's symptoms as causing a considerable impairment of health or a severe impairment of health.  Additionally, the examiner should address the Veteran's diagnosed laryngitis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address and to her representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

